Opinion op the Court by
Judge Settle
Reversing.
At the January term, 1908 of the Carroll circuit court the grand jury found and returned against the appellant, W. P. Yancey, the following indictment: “The grand jury of Carroll county, in the name and by the authority of the commonwealth of Kentucky, accuse W. P. Yancey of the offense of criminal libel committed as follows, to-wit: The said W. P. Yancey in the county and circuit court aforesaid did, on the 17th day of January, 1908, within 12 months next before the finding of this indictment, unlawfully, willfully, maliciously, and knowingly write and publish a certain written statement, to-wit, a letter, which letter imputed to one F. C. Greene, then commonwealth attorney of the Fifteenth judicial district of Kentucky, dishonesty, misconduct in office, corruption in the discharge of his official duties, and incompetency in the performance of same, and did sign same and mail and deliver same to the following persons in Carroll county, Ky.: B. W. Ransdell, John Davis, A.' S. Lee, A. G. Kendall, Arthur Carico, C. M. Bond, C. C. Coghill, J. C. Duvall, R. E. Crutcher, Harry Grobmeyer, Joe Hayes, Forrest Adcock, and divers others whose names are to this grand jury now unknown, all residents of Carroll county, Ky., said written letters being in words as follows: ‘W. P. Yan*211eey, Judge of Owen County Court. Owenton, Kentucky, January 17, 1908. Mr. C. C. Ooghill, Carroll-ton, Ky. — My Dear Sir: We should like very much to have you sign a petition or affidavit would he better, something like the one I inclose. I only send this thinking it might answer the purpose, if not, all right. A. petition has been circulated in this county petitioning the Legislature to remove Greene from office. We would like very much to have an affidavit signed by you as foreman of the May term of the grand jury to the effect that Greene is wholly incompetent and corrupt in his office. If this meets your approval you can write me by Wednesday of next week as we want to go to Frankfort Thursday with affidavits. Yours truly in confidence, W. P. Yancey.’ The inelosure in said letter and part of said letter is in words and figures as follows: ‘We, the undersigned citizens of Carroll county, Ky., state that we were members of the grand jury at the-term of the Carroll circuit court, for the year 1907, and that during that said term of the court, the commonwealth attorney for the Fifteenth judicial district of Kentucky, one F. C. Greene, was constantly and habitually dTunk, so much so that he was incapacitated from attending to the duties of his said office in a proper and becoming manner; that at the close of the term of our said service as grand jurors, when several indictments had been prepared, the said F. C. Greene could not be found, and that we found that he was trying to make his escape from the city of Carrollton, and that it was necessary for us to have-the said Greene arrested by the sheriff of Carroll county and returned to the jury room, in order that he might sign the said indictments. The affiants state that the said F. C. Greene has persistently and continuously shown his *212incompetency and unfitness for the office of commonwealth attorney, in that he is frequently and almost constantly drunk, and they respectfully ask and petition the Legislature of Kentucky to impeach the said Greene and remove him from his said office.’ Now Ue grand jury says that said Yancey wrote said letter and caused said inclosure to accompany same, and vouched for the truth of same, well knowing at the time he so published same that it was and is false, libelous, infamous, and malicious, and same was and is false and libelous, and same was so done by the said Yancey with the malicious purpose and criminal intent to injure said F. C. Greene in his profession and in the discharge of his official duties and against the peace and dignity of the commonwealth of Kentucky. F. C. Greene, Commonwealth Attorney, Fifteenth Dist. of Kentucky.” The trial of appellant resulted in his conviction of the alleged criminal libel, his punishment being fixed by verdict of the jury at á fine of $500. Appellant entered motion in arrest of judgment, and also filed a motion and grounds for a new trial, but both motions were overruled by the circuit court, and these rulings gave cause for this appeal.
Appellant’s first complaint is that the trial court erred in overruling his demurrer to the indictment. This complaint is mainly based upon the .ground that both the letter and the inclosed petition set forth in the indictment were privileged communications, and therefore their publication did not constitute an indictable offense. Subsection 6, section 1, Bill of Rights, Const., provides that citizens of the state shall have “the right of assembling together in a peaceable manner for their common good, and of applying to those invested with the power of government for the redress of grievances, or other proper *213purpose by petition, address or remonstrance.” Manifestly, the foregoing declaration of the Bill of Rights confers upon any citizen, or number of citizens, the right to petition the Legislature of the state for any necessary and proper purpose, and if one may lawfully sign his name to a petition to be presented to the Legislature for a proper purpose, he may likewise lawfully circulate the petition and procure others to sign it. The letter and inclosed petition set forth in the indictment show that appellant was seeking either a petition or affidavit from Coghill to he used in an impeachment proceeding, to be instituted in the Legislature against Greene, and nothing contained in the indictment negatives this idea. If, as these writings show appellant in good faith believed Greene, the commonwealth’s attorney of the judicial district in which he and Coghill reside, to be such an unfit and incompetent officer as the letter and petition appear to make him, then appellant had the right to inquire of Coghill as to his knowledge of the alleged unfitness and incompetency of Greene, and to ask his assistance in procuring the impeachment of Greene by the Legislature.
Section 2172. Ky. Stat., provides: “A person desirous of procuring the impeachment of any officer shall, by petition in writing to the House of Representatives signed hy himself and verified by his own affidavit, and the affidavits of such others as he may deem necessary, set forth the facts upon which he prays an impeachment.” It will be observed that the paper Coghill was asked by appellant to sign was an affidavit and petition addressed to the House of Representatives. As appellant was judge of the Owen county court, and Coghill had been a member *214of the grand jury during the Carroll circuit court at which Greene was charged with certain acts reprehensible in one of his official position, and both appellant and Coghill were citizens of the district of which Greene was commonwealth’s attorney, the communication complained of was between persons having a common interest, and mainly in the nature of an inquiry of Coghill as to his knowledge of what Greene had done at the Carroll court. If Greene’s conduct was so bad as to make him a fit subject of impeachment, it is no less than the truth to say that, in rendering such assistance as would tend to bring about his impeachment, appellant and Coghill should be presumed to have acted in the discharge of a social or public duty and from the standpoint of good citizenship. The communication was within the scope of appellant’s duty as an officer and good citizen, and it is not alleged in the indictment that it was made without reasonable grounds. Not only were the letter and inclosure from appellant to Coghill in the nature of an inquiry and request for the lat7 ter’s assistance, but it was also a confidential communication, for the letter closes with the words, “Yours truly in confidence.” The inclosure contains no statement of fact made by appellant; it is merely a part of the inquiry, and in addition a statement of the facts the writer supposed to be in Coghill’s possession, and which, if true, he was expected to swear to, in which event it would be used by appellant, in connection with the contemplated impeachment proceedings', as a petition or one of the affidavits allowed by the statute in support of the petition praying Greene’s impeachment. The right conferred by the statute to file the affidavits of other persons in such a proceeding necessarily carries *215with it the right to make reasonable and proper inquiry to obtain them.
An impeachment proceeding is a judicial proceeding ; the Legislature being the trial court. This being true, whatever writings in the way of petitions, affidavits, or pleas as may properly be used in an impeachment proceeding are, as to the statements of fact contained therein as much privileged as other writings or pleadings prepared for use or filed in the course of ordinary litigation in the courts of the country. An excellent statement of the law on this subject, as we understand it, may be found in Roberson’s Criminal Law, sec. 592: “There are certain communications which are privileged, and are not deemed libelous, because of the occasion upon which they are made, though the party making them may in fact be in error, and not able to prove them to be true. A communication is regarded as privileged if made in good faith, upon any subject-matter upon which the party communicating has an interest, or in reference to which he has a duty public or private and either legal, social, or moral, if the- defamatbry matter is honestly believed to be true by' the person publishing it, and made to a person or body of men having a corresponding interest or duty. Thus proceedings in courts of justice, legislative proceedings, and petition and memorials to the Legislature are privileged.” The rule here announced was approved by this court in Ranson v. West, 125 Ky. 457, 101 S. W. 885, 31 Ky. Law Rep. 82; Sebree v. Thompson, 126 Ky., 223; 103 S. W., 374, 31 Ky. Law Rep. 642, 11 L. R. A., (N. S.) 723. Also Cooley on Torts, sec. 251; Townsend on Slander and Libel, sec. 221; 18 Am. & Eng. Ency, of Law, 1023.
*216Being of opinion that the writings alleged in the indictment to be libelous belong to the class of communications regarded by the law as absolutely privileged, we conclude that the learned special judge erred in overruling the demurrer to the indictment. This view of the matter makes it unnecessary for us to consider the numerous additional contentions urged by appellant for a reversal.
Judgment reversed, and cause remanded for proceedings consistent with this opinion.